DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s application filed on June 28, 2019 is acknowledged. Accordingly claims 1-23 remain pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-23, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,417,728 B1.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, and 17 of the U.S. Patent No. 10,417,728 B1 is obvious variants or verbatim copy of claims 1, 9 and 16 of the current application. 
Claim 19 of the U.S. Patent No. 10,417,728 B1 is obvious variants or verbatim copy of claim 6, 13 and 19 of the current application. 
Claims 20 of the U.S. Patent No. 10,417,728 B1 is obvious variants or verbatim copy of claim 7, 14 and 20 of the current application. 
Claims 21 of the U.S. Patent No. 10,417,728 B1 is obvious variants or verbatim copy of claim 8, 15 and 21 of the current application. 
Claims 22 of the U.S. Patent No. 10,417,728 B1 is obvious variants or verbatim copy of claim 5, 12 and 22 of the current application. 
Claims 23 of the U.S. Patent No. 10,417,728 B1 is obvious variants or verbatim copy of claim 23 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-25 of US. Patent No. 10,1417,728 B1 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,417,728 B1 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Objections
Claims 1-23 is objected to because of the following informalities: The claims recites in pertinent parts “configured to". “Configured to” is an intended use or a functional language that does not structurally distinguish the claimed invention from the prior art. Per MPEP § 2114, apparatus claims must be structurally distinguishable from the prior art "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[Apparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Peach et al (hereinafter “Peach”) U.S. Patent No. 5,085,470 or, in the alternative, under 35 U.S.C. 103 as obvious over Peach et al (hereinafter “Peach”) U.S. Patent No. 5,085,470 and further in view of Begen U.S. Patent No. 8,027,935 B1

As per claims 1, 9 and 16, Peach discloses a system comprising:
a database storing a plurality of crypto module configuration records, wherein each crypto module configuration record of the plurality of crypto module records comprises information operable to configure secure processor-based crypto modules as corresponding secure processor-based value bearing indicia generation crypto modules (see figs. 2 and 4; abstr., which discloses that “A process is disclosed for merging promotional information, based on multiple requests and relating to different promotions, into a single stream for the printing and mailing of coupons, checks or other promotional items.”; col. 13, lines 33-47, which discloses that “Thus, in accordance with the present invention, information relating to multiple individual requests, made in connection with numerous promotions,…); and
a secure processor-based crypto module having a processor and a memory disposed within a secure environment, wherein logic executed by the secure processor-based crypto module configures the secure processor-based crypto module as a security device for a particular value account using data of a crypto module configuration record of the plurality of crypto module configuration records (see fig. 1, which discloses Central processing unit 16; see fig. 4 and associates text), and
 wherein the logic executed by the secure processor-based crypto module performs value bearing indicia generation in which multiple value bearing indicia data are generated in a single secure environment session using the crypto module configuration record (col. 5, lines 5-18, which discloses that “Thus, in accordance with the present invention, large amounts of data for different promotions and multiple individual entries are processed rapidly and efficiently, with checks and coupons generated in sufficient volume to qualify for discounted postage, even though individual promotions may include only a single check or coupon.”; col. 13, lines 33-47, which discloses that “Thus, in accordance with the present invention, information relating to multiple individual requests, made in connection with numerous promotions, is merged into a single printing stream, in a sequence predetermined for an optimally low-cost mailing, and further predetermined such that severance of printed stock, into separate stacks of items for mailing, arranges the separate stacks of items according to the predetermined sequence.”).
What Peach does not explicitly use is the claim phrase “crypto module” Peach however discloses a disc drive containing operational program for carrying out the claimed invention. 
Begen discloses crypto module for generating a multiple value bearing indicia in a single session (col. 4, lines 58-col. 5, line 4, which discloses that “As each such user attempts initiate a session for generating multiple VBI (e.g., each user desires to generate 2 priority mail postage indicia having a value of $4.60 each), the users may each individually determine that the value balance ($10,00) is sufficient for their session ($9.20 for each user).)
Accordingly it would have been obvious to one of ordinary skill in the art to substitute the operational program of Peach with the claimed crypto module of Begen in order to arrive at the claimed invention.

As per claims 2, 10 and 17, Peach further discloses the system, wherein the single secure environment session either successfully completes all operations of a set of operations by the logic for generation of the multiple value bearing indicia data or rolls data of the crypto module configuration record back to its state prior to initiating the single secure environment session (col. 6, lines 28-50; col. 13, lines 33-47).

As per claims 3 and 18, Peach further discloses the system, wherein a set of operations performed in the single secure environment session by the logic executed by the secure processor-based crypto module include operation to receive a request, for the multiple indicia data, operation to generate the multiple indicia data within the secure environment of the crypto module using data of the crypto module configuration record, operation to update the data of the crypto module configuration record to reflect generation of the multiple indicia data, operation to output the generated multiple indicia data, and operation to offload the crypto module configuration record having the updated data from the secure environment to the database (col. 5, lines 5-18).

As per claims 4 and 11, Peach discloses the system, further comprising:
an indicia generation server operatively coupled to the secure processor-based crypto module and in communication with the database, wherein logic executed by the indicia generation server initiates the generation of the multiple value bearing indicia data in the single secure environment session by the secure processor-based crypto module by passing a single request for the multiple value bearing indicia data to the secure processor-based crypto module and receives the generated multiple value bearing indicia data returned by the secure processor-based crypto module (col. 5, lines 5-18).

As per claims 5, 12 and 22, Peach further discloses the system, further comprising:
a postage web service in communication with the indicia generation server, wherein the postage web service is configured to receive a plurality of separate requests for value bearing indicia and to provide a bulk value bearing indicia request to the indicia generation server to generate the multiple value bearing indicia data in the single secure environment session (see abstr; see fig. 5 and associated text).

As per claims 6, 13 and 19, Peach further discloses the system, further comprising:
an indicia generation client configured to request generation of value bearing indicia, wherein the multiple value bearing indicia data generated in the single secure environment session are generated in response to a bulk indicia request for the multiple value bearing indicia made by the indicia generation client (see abstr.,; col. 1, lines 37-46; col. 4, lines 47-58).

As per claims 7, 14 and 20, Peach further discloses the system, further comprising:
a plurality of indicia generation clients configured to request generation of value bearing indicia, wherein the multiple value bearing indicia data generated in the single secure environment session are generated in response to a bulk indicia request formed from aggregating requests made by the plurality of indicia generation clients (see abstr.,; col. 1, lines 37-46; col. 4, lines 47-58).

As per claims 8, 15 and 21, Peach further discloses the system, wherein the value bearing indicia are postage indicia, and wherein the database comprises:
a postal database storing a plurality of virtual postal security device (PSD) records, wherein each virtual PSD record of the plurality of virtual PSD records comprises information operable to configure the secure processor-based crypto module as a corresponding PSD having a postage value represented therein, wherein the multiple value bearing indicia data generated in the single secure environment session are generated using a same PSD configuration of the crypto module (see fig. 5 and associated text).

As per claim 17, Peach further discloses the system, wherein the logic executed by the secure processor-based crypto module configures the secure processor-based crypto module as a security device for a particular value account using data of the crypto module configuration record (see fig. 5 and associated text).

As per claim 23, Peach further discloses the system, wherein the postage web service comprises: indicia request receive logic configured to receive the plurality of separate requests; a postage request queue configured to store received ones of the plurality of separate requests (see abstr.,; col. 1, lines 37-46; col. 4, lines 47-58);
bulk request processing logic configured to aggregate selected ones of the plurality of separate requests stored in the postage request queue into the bulk postage indicia request and configured to obtain and store postage indicia data of the generated multiple value bearing indicia data (see abstr.,; col. 1, lines 37-46; col. 4, lines 47-58); and
indicia response logic configured to assign appropriate postage indicia data of the stored postage indicia data of the generated multiple value bearing indicia data to corresponding requesting clients (see abstr.,; col. 1, lines 37-46; col. 4, lines 47-58).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        April 28, 2021